Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/21/2019.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Penilla et al (US Publication No.: 20180061415).
Claim 1, Penilla et al discloses
establishing, by a device (Fig. 1, label 160,140, paragraph 134), a biometric voiceprint profile of a user and a threshold for a variation range of the user from the biometric voiceprint profile (Paragraph 144 disclose voice profile is customized for the 
monitoring, by the device (Fig. 1, label 160,140, paragraph 134), a vocal stream of the user (paragraph 146 provides an example of evaluation of the user’s voice such as audio detection, impairment of speech, listening for snoring, etc.);
detecting, by the device responsive to monitoring (Fig. 1, label 160,140, paragraph 134), a vocal anomaly based at least on one or more parameters of the vocal stream exceeding the threshold of the variation range of the user from the one or more parameters of the biometric voiceprint profile (Paragraph 146 discloses fatigue is determined in multiple ways, wherein the ways includes biometrics, wherein one of the variables for determining fatigue is impaired speech. Paragraph 147 discloses “if threshold percentage of conditions exist, the electronics/systems of the vehicle can provide verbal feedback/output to the user…” Paragraph 151 discloses determining the emotional state of the user such as agitation. When the system senses the user is short, using known expletives, yelling, asks vehicle to stop asking questions, driving erratically, etc., the vehicle reacts to the condition of the user. Such monitoring of conditions indicates an exceeding of a threshold of the variation range of the user such as parameters indicated in paragraphs 151,146.);
identifying, by the device, responsive to the detection, a cause of the vocal anomaly (paragraph 146-147 discloses due to the threshold percentage of conditions exist, the vehicle will output audio making suggestions to solve the emotional state of 
communicating, by the device, a notification based at least on the cause of the vocal anomaly (paragraph 146-147,151 discloses the vehicle will respond according to the emotional state of the user or cause of the vocal anomaly.).
Claim 2, Penilla et al discloses establishing the biometric voiceprint profile using samples of audio data from the user (paragraph 142 discloses training the voice analysis module by using vocal samples of the user speaking.).
Claim 3, Penilla et al discloses establishing the biometric voiceprint profile based at least on responses to an assessment to assess one of a health, personality or demographic of the user (Paragraph 14 discloses voice profiles are associated with a tone identifier, wherein a tone identifier is associated with the user’s mood, or emotional state, which indicates the personality or health of the user.).
Claim 4, Penilla et al discloses identifying, by the device using one or more classification techniques, the vocal anomaly from a plurality of vocal anomalies (paragraph 14 discloses each voice profile is associated with a tone identifier, wherein a tone identifier is associated with the emotional state or mood of the user and there are more than one voice profile, each associated with different moods or emotional state of the user. Paragraph 144 discloses the vehicle response conforms to the user’s voice profile, which is associated with the user’s tone of voice (paragraph 143). This indicates the user’s emotional state is categorized or classified with one or more voice profiles (paragraph 154) in order to determine the user’s mood or emotional state and the appropriate response. An example is provided in paragraph 146,151.).

Claim 6, Penilla et al discloses applying a diagnosis model to the one or more parameters to identify a probability of the vocal anomaly (Paragraph 146 discloses multiple parameters considered to determine if the user is fatigued. Paragraphs 135,14,15,19 discloses the voice profile of the user and each voice profile is associated with a mood or emotional state. Paragraph 147-148 discloses a diagnosis model including determining if threshold percentage of conditions exist. When such condition occurs, the system determines a voice anomaly has occurred.).
Claim 7, Penilla et al discloses determining that the probability is greater than a certainty threshold (paragraph 148 provides an example of determining a threshold percentage of conditions exist is greater than a threshold.).
Claim 8, Penilla et al discloses identifying, in a database having a plurality of notifications, the notification corresponding to the cause of the vocal anomaly (Paragraph 294 discloses voice profile to vehicle response mapping is stored in a database. Paragraphs 146-147 discloses an example of possible responses or 
Claim 9, Penilla et al discloses automatically generating a message comprising the notification (paragraphs 146-147 discloses an example of associating voice profile to vehicle response, wherein the vehicle response includes a message automatically generated.).
Claim 10, Penilla et al discloses detecting, responsive to monitoring, a time period without one or more vocal anomalies and communicating a positive reinforcement message to the user (Paragraph 152 discloses when the user is determined to be in a happy mood, the vehicle responds to the user in many ways such as suggesting coupons, asks to route to redeem, adds more convenience based settings, etc., wherein such responses provides positive reinforcement to the user by adding to the user’s good mood.).
Claim 11, Penilla et al discloses 
a device (Fig. 1, label 160,140, paragraph 134) comprising one or more processors (paragraph 13,130 discloses on-board computer and memory.), coupled to memory (pargraph 130, 377,376) and configured to: 
establish a biometric voiceprint profile of a user and a threshold for a variation range of the user from the biometric voiceprint profile; monitor a vocal stream of the user (Paragraph 144 disclose voice profile is customized for the specific user. Paragraph 142 discloses training the voice analysis model in order to determine the user’s profile. Paragraph 154 discloses biometrics used to determine the state of the user such as the behavioral characteristics and emotional state of the user. Paragraph 146-147 discloses a threshold percentage of conditions exist is determined for the user.);

identify, responsive to the detection, a cause of the vocal anomaly (paragraph 146-147 discloses due to the threshold percentage of conditions exist, the vehicle will output audio making suggestions to solve the emotional state of the user (cause of the vocal anomaly) such as indicating coffee shop is close by. Paragraph 151 discloses the vehicle reacts to the user’s emotional state, which is the cause of the vocal anomaly.); and 
communicate a notification based at least on the cause of the vocal anomaly (paragraph 146-147,151 discloses the vehicle will respond according to the emotional state of the user or cause of the vocal anomaly.).
Claim 12, Penilla et al discloses wherein the device is further configured to establish the biometric voiceprint profile using samples of audio data from the user 
Claim 13, Penilla et al discloses wherein the device is further configured to establish the biometric voiceprint profile based at least on responses to an assessment to assess one of a health, personality or demographic of the user (Paragraph 14 discloses voice profiles are associated with a tone identifier, wherein a tone identifier is associated with the user’s mood, or emotional state, which indicates the personality or health of the user.).
Claim 14, Penilla et al discloses wherein the device is further configured to identify, using one or more classification techniques, the vocal anomaly from a plurality of vocal anomalies (paragraph 14 discloses each voice profile is associated with a tone identifier, wherein a tone identifier is associated with the emotional state or mood of the user and there are more than one voice profile, each associated with different moods or emotional state of the user. Paragraph 144 discloses the vehicle response conforms to the user’s voice profile, which is associated with the user’s tone of voice (paragraph 143). This indicates the user’s emotional state is categorized or classified with one or more voice profiles (paragraph 154) in order to determine the user’s mood or emotional state and the appropriate response. An example is provided in paragraph 146,151.).
Claim 15, Penilla et al discloses wherein the one or more parameters of the biometric voiceprint profile comprises one or more of the following: highness or lowness of sound, length of time to speak, pitch, volume, tone, duration, rate and inflection (Paragraph 19 discloses “the audio signature may identify certain frequencies in the spoken words, audio modulations, frequency peaks, peak to peak identifiable patterns, spikes, pauses, or other characteristics that can identify or distinguish when one spoken 
Claim 16, Penilla et al discloses wherein the device (Fig. 1, label 160,140, paragraph 134) is further configured to apply a diagnosis model to the one or more parameters to identify a probability of the vocal anomaly (Paragraph 146 discloses multiple parameters considered to determine if the user is fatigued. Paragraphs 135,14,15,19 discloses the voice profile of the user and each voice profile is associated with a mood or emotional state. Paragraph 147-148 discloses a diagnosis model including determining if threshold percentage of conditions exist. When such condition occurs, the system determines a voice anomaly has occurred.).
Claim 17, Penilla et al discloses wherein the device (Fig. 1, label 160,140, paragraph 134) is further configured to determine that the probability is greater than a certainty threshold (paragraph 148 provides an example of determining a threshold percentage of conditions exist is greater than a threshold.).
Claim 18, Penilla et al discloses wherein the device (Fig. 1, label 160,140, paragraph 134) is further configured to identify, in a database having a plurality of notifications, the notification corresponding to the cause of the vocal anomaly. (Paragraph 294 discloses voice profile to vehicle response mapping is stored in a database. Paragraphs 146-147 discloses an example of possible responses or notifications that is provided to the user as a result of detecting the user’s mood or emotional state.)
Claim 19, Penilla et al discloses wherein the device (Fig. 1, label 160,140, paragraph 134) is further configured to automatically generating a message comprising 
Claim 20, Penilla et al discloses wherein the device (Fig. 1, label 160,140, paragraph 134) is further configured to detecting, responsive to monitoring, a time period without one or more vocal anomalies and communicating a positive reinforcement message to the user (Paragraph 152 discloses when the user is determined to be in a happy mood, the vehicle responds to the user in many ways such as suggesting coupons, asks to route to redeem, adds more convenience based settings, etc., wherein such responses provides positive reinforcement to the user by adding to the user’s good mood.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al (US Publication  No.: 20190130900) discloses tone analyzing module and a speaker classification to determine one of a plurality of speaker classification types according to the semantic meaning and the tone of the voice input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA WONG/Primary Examiner, Art Unit 2656